Citation Nr: 1208036	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-49 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1972 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had noise exposure during service while working as an aviation maintenance technician and aviator over the duration of his twenty years of service.  

2.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to the noise exposure in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Hearing Loss Claim

The Veteran contends that his current hearing loss was the result of his noise exposure during service, specifically the acoustic trauma incurred from working with helicopter engines.  His DD 214 reflects his MOS as aviation maintenance technician.  

Service treatment records show normal hearing.  At separation in April 1988 audiometric testing showed normal hearing for the Veteran and his hearing profile was 1.  

Private medical records show that the Veteran was evaluated in March 2009.  The testing results confirmed that the Veteran had bilateral defective hearing by VA standards.  In May 2009 he complained of decreasing hearing in both ears. M Military noise exposure was noted as 20 years exposure to helicopter engines and heavy equipment with no ear protection.  Audiometric testing confirmed hearing loss in both ears by VA standards.  In July 2009 he was seen for a complaint of defective hearing.  He reported having considerable noise exposure in the military and he denied noise exposure since retiring from the military.  Bilateral hearing loss was diagnosed.  The examiner stated that the exact etiology of the hearing loss could not be determined although prior noise exposure is likely part of the causation.  

A March 2010 VA audiological examination reflected the Veteran's reports of hearing loss. It was noted that he claimed aircraft noise as a pilot and maintenance officer in the Army.  He also noted turbine noise with no high level occupational or recreational noise in civilian life.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
65
70
LEFT
15
25
25
55
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's current hearing loss is less likely as not caused by or a result of noise trauma in the Army.  The rationale was that there was no evidence of hearing loss in service and a VA evaluation in 1989 showed normal hearing bilaterally.  The examiner stated that the Institute of Medicine concluded that based on current knowledge of cochlea physiology, there was not sufficient scientific basis for the existence of delayed-onset hearing loss.  He went on to state that the IOM did not rule out that delayed-onset might exist but because the requisite longitudinal animal and human studies had not been conducted, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there was not reasonable basis for delayed-onset hearing loss.  

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385.  In order for his current bilateral hearing loss to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties his MOS and service history.  The evidence of record establishes that his in-service military occupational specialty exposed him to noise.  The Veteran's in-service noise exposure is therefore conceded.  See Fast Letter 10-35 (Sept. 2, 2010).  

The March 2010 VA audiological opinion declined to find a relationship between the Veteran's in-service noise exposure and his current hearing loss.  This opinion was accompanied by a rationale and was based upon a review of the Veteran's claims file and his reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This evidence weighs against the claim: however service connection can be granted based on continuity of symptomatology.  

A lay person is competent to report hearing difficulties.  The Veteran's testimony and reports of ongoing symptoms since service are competent with respect to having been exposed to noise in the military over a period of twenty years and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are t accepted as credible.  In addition, his wife testified that she and the Veteran have been married since 1977 and that she was aware of his declining hearing during his military service and continuing thereafter.  Her testimony is competent and credible evidence as well.  This evidence weighs in favor of the claim.

Moreover, the Board is not entirely satisfied with the VA opinion.  It is significant that the 2007 VA examiner acknowledged that the basis for his rationale, the finding by IOM, was not conclusive and that delayed-onset hearing loss could exist.  The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service, as cited by the examiner, is not fatal to his bilateral hearing loss claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

There is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  That is that the Veteran was exposed to acoustic trauma in service during his entire 20 years of service, and he and his wife have presented credible evidence of inservice hearing problems with continuing problems since.  Further, a competent medical opinion provided by a private examiner in July 2009 links the Veteran's current hearing loss at least in part to prior noise exposure.  The only noise exposure that examiner documented was that in service.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


